Order entered September 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00864-CV

               JOHNSON & JOHNSON AND ETHICON, INC., Appellants

                                              V.

                                 LINDA BATISTE, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14350

                                          ORDER
       Before the Court is appellee’s August 31, 2015 Suggestion of Death and Unopposed

Motion to Substitute Proper Party. Appellee’s Motion is DENIED as moot. See Tex. R. App. P.

7.1(a) (If the death of a party occurs after final judgment, the appellate court will proceed to

adjudicate the appeal as if all parties were alive. The decedent party’s name may be used on all

papers).


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE